Citation Nr: 0709417	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-35 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right lung, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1944 to May 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.  


FINDINGS OF FACT

The veteran's squamous cell carcinoma of the right lung was 
not manifested in service, was first manifested many years 
after service, and has not been medically related to his 
service, to include any possible exposure to asbestos.


CONCLUSION OF LAW

Squamous cell carcinoma of the right lung was not incurred or 
aggravated in the veteran's active duty service and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§  3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via letter in April 2004, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.  A March 2006 letter 
provided notice regarding disability ratings and effective 
dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 
(2006)); however, as the decision below denies (and does not 
grant) service connection, neither the rating of a disability 
nor the effective date of an award is a matter for 
consideration.  

The veteran's service medical records are associated with the 
claims file, as are VA treatment and pertinent private 
medical records.  While there has not been exhaustive 
development regarding the extent of the veteran's asbestos 
exposure in service, the Board finds that such development is 
not necessary in this case.  All the competent medical 
evidence is to the effect that the veteran's lung cancer is 
not an asbestos related disease; consequently, development to 
determine the extent of the veteran's asbestos exposure would 
be pointless, and a waste of resources that could be put to 
more critical use.  The veteran was provided with a VA 
examination in July 2004.  He has not identified any 
pertinent records that remain outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of this claim.

II.  Factual Background

The veteran served in the U.S. Navy during World War II.  His 
service medical records do not show any treatments or 
complaints related to the respiratory system.  The service 
separation examination in May 1946 noted normal respiratory 
system, bronchi, and lungs, and chest X-ray at that time was 
negative.
A VA examination in June and July 1975 noted the chest was 
clear and chest X-ray was "completely normal."

The veteran was treated for a transitional cell renal 
carcinoma in June 2003, and in August 2003, a mass was 
detected at the orifice of upper lobe of the right lung.  In 
October 2003, the veteran underwent right thoracotomy, right 
upper lobe sleeve resection, and radical lymph node 
dissection.  The tumor was described as squamous cell 
carcinoma, moderately differentiated.

In an April 2004 statement, the veteran's physician, L.A.P., 
M.D., opined:

I reviewed the record of [the veteran] 
regarding his exposure to asbestos and his 
recent diagnosis of carcinoma of the right 
upper lobe of the lung.  The patient worked 
with asbestos on pipes while he was in the 
Navy.  He smoked 2 packs of cigarettes per 
day until 1969.  The chest X-rays and the 
CT scan of the chest did not show evidence 
for asbestosis, and his pulmonary function 
test showed an obstructive defect, which 
does not support a diagnosis of asbestosis.

Asbestos is a carcinogen, and has been 
related to the development of lung cancer, 
especially in a patient with asbestosis.  
[The veteran] has a history of smoking in 
the distant past, and he does not have 
evidence of asbestosis.  Therefore, it 
would be difficult to make a strong case 
for attributing his recent lung cancer to 
asbestosis exposure alone.
On VA examination in July 2004, the examiner reviewed the 
claims folder in conjunction with the examination, and chest 
X-ray and CT scan were conducted as part of the examination.  
The diagnosis was squamous cell carcinoma, right lung, status 
post sleeve resection.  In an August 2004 addendum report, 
the VA physician stated:
Asbestos exposure will cause mesothelioma 
rather than squamous cell cancer.  He had 26 
pack year smoking history.  It is my medical 
opinion that the squamous cell cancer of the 
right lung, status post sleeve resection, is 
less likely than not due to any identified 
exposure during military service.

Recent medical records note treatment for melanoma and 
transitional cell bladder carcinoma; there is no evidence of 
recurrence of the lung carcinoma.

III.  Legal Criteria and Analysis

The veteran seeks service connection for squamous cell 
carcinoma of the lung, which he contends is the result of 
asbestos exposure in service.  Specifically, he contends that 
his duties in the engine room of a ship required him to deal 
with pipes and distillers that were wrapped with asbestos.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  Service incurrence may be also 
be presumed to have been incurred during service for 
specified chronic diseases, to include malignant tumors, if 
manifested to a degree of 10 percent or more within one year 
of service separation, the lack of any evidence of the 
disease process during service notwithstanding.  38 C.F.R. §§ 
3.307, 3.309.

With respect to claims involving asbestos exposure, there is 
no specific statutory guidance, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases, which has been included in the VA Adjudication 
Procedure Manual.  See DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988); Department of Veterans Affairs, 
Veteran's Benefits Administration, Manual M21-1, Part VI, 
7.21.  These sources provide that VA must determine whether 
or not military records demonstrate evidence of asbestos 
exposure during service, develop whether or not there was 
pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.

There is no evidence that the veteran had lung cancer in 
service or for many years thereafter, and it is not alleged 
otherwise.  The veteran argues that his lung cancer is the 
result of exposure to asbestos during service.  There is no 
dispute that he has lung cancer.  See VA examination dated in 
July 2004.  Further, he served on U.S. Navy vessels during 
World War II.  While the record has not been developed to 
specifically confirm whether he was exposed to asbestos in 
the course of his duties, for the purposes of this decision 
only, such exposure may be assumed.  The question remains, 
therefore, whether the veteran's current lung disability is 
related to any such exposure.

The statement of Dr. L.A.P. indicates that the veteran did 
not have objective evidence of asbestosis, and therefore his 
lung carcinoma was unlikely to be related to exposure to 
asbestos.  The July 2004 VA physician, who examined the 
veteran and also reviewed the claims folder, service medical 
records, and recent chest x-rays and computed tomography (CT) 
scans, indicated that the veteran did not have the type of 
lung tumor that would be associated with asbestos exposure.  
The physician noted the veteran's 26 pack year smoking 
history, and opined that the veteran's lung cancer was less 
likely than not related to any asbestos exposure he may have 
had in service.

Absent medical evidence to the contrary, the Board is not in 
a position to question the statements of Dr. L.A.P. and the 
VA physician.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board has considered the assertions of the veteran to the 
effect that his lung carcinoma is related to asbestos 
exposure during service.  However, his lay testimony alone 
(even had it not been contradicted by the medical evidence of 
record) is not competent evidence to support a finding on a 
medical question requiring special experience or special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Given the medical evidence of record, the preponderance of 
the evidence is against the veteran's claim that his current 
lung disease is the result of asbestos exposure in service 
(or is otherwise related to service); therefore, the benefit 
of the doubt provision does not apply.  Service connection is 
not warranted.


ORDER

Service connection for squamous cell carcinoma, right lung, 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


